Case 7:20-cr-01164 Document 1-8 Filed on 08/03/20 in TXSD Page 1 of 3
Case 6:19-cr-00034-JCB-KNM Document 12 Filed 06/19/19° Page 1 of 3 PagelD #: 19

> ile ID

US. DISTRICT COURT
IN THE UNITED STATES DISTRICT COUR‘EASTERN DISTRICT OF TEXAS

FOR THE EASTERN DISTRICT OF TEXAS 9
- TYLER DIVISION M - ? O- , Ni A

UNITED STATES OF AMERICA

§ DEPUTY.
: 24}
V. § No. '6:19-cr-
§ Judge: e1s/ KN
CESAR ARTURO RODRIGUEZ-CONTRERAS  §
§

INDICTMENT
THE UNITED STATES GRAND JURY CHARGES:
Count One

Violation: 8 U.S.C. §§ 1326(a) and
(b)(2) (Illegal reentry following removal)

On or about April 4, 2019, in Smith County, Texas, in the Eastern District of
Texas, the defendant, Cesar Arturo Rodriguez-Contreras, an alien, was found in the
United States after having been removed therefrom on or about May 5, 2011, and the
defendant had not obtained the express consent of the Secretary of the Department of
Homeland Security to re-apply for admission to the United States,

In violation of 8 U.S.C. §§ 1326(a) and (b)(2):

Indictment - Page 1 of 3

 
 

Case 7:20-cr-01164 Document 1-8 Filed on 08/03/20 in TXSD Page 2 of 3
Case 6:19-cr-00034-JCB-KNM Document 12 Filed 06/19/19 Page 2 of 3 PagelD #: 20

JOSEPH D. BROWN
UNITED STATES ATTORNEY

by J LE
eh £ Me ie "2

 

 

COLLEEN BLOSS

Assistant United States Attorney -

Indictment - Page 2 of 3

A TRUE BILL

LOR
GRAND JURY FOREPERSON

BOPP OLA CLG
Date

 

 
 

Case 7:20-cr-01164 Document 1-8 Filed on 08/03/20 in TXSD Page 3 of 3
Case 6:19-cr-00034-JCB-KNM Document 12 Filed 06/19/19 .Page 3 of 3 PagelD #: 21

IN THE UNITED STATES DISTRICT COURT
' FOR THE EASTERN DISTRICT OF TEXAS

TYLER DIVISION
UNITED STATES OF AMERICA §
§
V. § No. 6:19-cr-
§ Judge:
CESAR ARTURO RODRIGUEZ-CONTRERAS § §
§
NOTICE OF PENALTY

 

Violation:

Penalty:

Special Assessment:

Indictment - Page 3 of 3

Count One
8 U.S.C. § 1326(a)

Imprisonment for not more than 2 years; a fine not to
exceed $250,000, or both; and supervised release of
not more than | year.

If the removal was subsequent to a conviction for a
felony, then imprisonment for not more than 10 years;
a fine not to exceed $250,000, or both; and supervised
release of not more than 3 years.

Ifthe removal was subsequent to a conviction for an
ageravated felony, then imprisonment for not more
than 20 years; a fine not to exceed $250,000, or both;
and supervised release of not more than 3 years.

$100.00
